Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the amendments to the claims submitted on December 8, 2020, along with applicant’s arguments with respect to the primary reference combination of Sunder et al ‘638 with McKeigue et al ‘158, the inventions as defined by independent claims 1, 23, and 24, are not considered to be taught or fairly suggested by the reference combination in light of the apertures within the sheets being placed selectively relative to the corrugation sidewalls of the sheets and being open to each of the adjacent one of the structured packing sheets and being unimpeded, and the apertures of the sheets being distributed to reduce a pressure drop between the top and bottom of the packing module by their placement, such that a greater density of the open areas is present nearer the corrugation sidewall center lines, or being only present in the corrugation sidewalls, or being in the corrugation sidewalls and arranged in two or more spaced apart rows that extend in a direction parallel to the direction of the longitudinal peaks and valleys.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/1-28-21